

113 S2201 IS: To limit the level of premium subsidy provided by the Federal Crop Insurance Corporation to agricultural producers.
U.S. Senate
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2201IN THE SENATE OF THE UNITED STATESApril 2, 2014Mrs. Shaheen (for herself and Mr. Coburn) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo limit the level of premium subsidy provided by the Federal Crop Insurance Corporation to
			 agricultural producers.1.Limitation on payment of
			 portion of premium by CorporationSection 508(e) of the Federal Crop Insurance
			 Act (7 U.S.C. 1508(e))  is amended by adding at the end the following:(9)Limitation(A)In
				generalNotwithstanding any other provision of this title, the
				total amount of premium paid by the Corporation on behalf of a
			 person or legal
				entity, directly or indirectly, with respect to all policies issued
			 to the
				person or legal entity under this title for a crop year shall be
			 limited to a
				maximum of $70,000.(B)Relationship to
				other lawTo the maximum extent practicable, the Corporation
				shall carry out this paragraph in accordance with section 1001 of
			 the Food
				Security Act of 1985 (7 U.S.C.
				1308)..